     Case 2:19-cv-02352-TLN-EFB Document 18 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                 No. 2:19-cv-02352-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    NITA L. STORMES, et al.,
15                       Defendants.
16

17          On August 11, 2020, this civil rights case was dismissed after the Court denied Plaintiff’s

18   application for leave to proceed in forma pauperis and Plaintiff failed to pay the $400 filing fee.

19   (ECF No. 15.) Judgment was duly entered. (ECF No. 16.)

20          On August 27, 2020, Plaintiff filed a “Request for Reconsideration and granted request in

21   forma pauperis . . . ,” which the Court construes as a motion for relief from judgment pursuant to

22   Rule 60(b) of the Federal Rules of Civil Procedure. (ECF No. 17.) So construed, the motion is

23   DENIED.

24          Rule 60(b) provides for reconsideration of a final judgment where one of more of the

25   following is shown: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

26   discovered evidence which, with reasonable diligence, could not have been discovered within

27   twenty-eight days of entry of judgment; (3) fraud, misrepresentation, or misconduct of an

28   opposing party; (4) voiding of the judgment; (5) satisfaction of the judgment; and (6) any other
                                                        1
     Case 2:19-cv-02352-TLN-EFB Document 18 Filed 10/05/20 Page 2 of 2

 1   reason justifying relief. Fed. R. Civ. P. 60(b). Plaintiff argues in his motion that his application

 2   for leave to proceed in forma pauperis should have been granted. (ECF No. 17.) But Plaintiff

 3   previously presented these arguments to the Court (ECF No. 12) and they were rejected (ECF No.

 4   13). Plaintiff’s motion fails to satisfy the standard set forth in Rule 60(b).

 5          Accordingly, IT IS ORDERED that Plaintiff’s “Request for Reconsideration and granted

 6   request in forma pauperis . . . ,” (ECF No. 17), construed as a Rule 60(b) motion for relief from

 7   judgment, is DENIED.

 8          IT IS SO ORDERED.

 9   DATED: October 2, 2020

10

11

12
                                                                Troy L. Nunley
13                                                              United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
